UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6342


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TODARIAN DONDRELL MARTIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:16-cr-00335-WO-1; 1:19-cv-
01087-WO-LPA)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todarian Dondrell Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Todarian Dondrell Martin seeks to appeal from the magistrate judge’s report and

recommendation that Martin’s letter be filed as a 28 U.S.C. § 2255 (2018) motion and

dismissed as successive and unauthorized. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541, 545-46 (1949). The report and recommendation Martin seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            2